--------------------------------------------------------------------------------

Exhibit 10.10
 
SEVENTH AMENDMENT TO LEASE


THIS SEVENTH AMENDMENT TO LEASE (hereinafter referred to as the “Seventh
Amendment”) is made effective as of the 14th day of January, 2010, by and
amongst the entities listed as “Lessor” at the end of this Seventh Amendment
(being the current holders of the interest of Continental Acquisitions, Inc. in
the Lease (ad defined below) by certain assignments, and hereinafter jointly and
severally referred to as “Lessor”), ADS ALLIANCE DATA SYSTEMS, INC., a Delaware
corporation (as successor-in-interest to World Financial Network National Bank
(U.S.)), hereinafter referred to as “Lessee”) and ALLIANCE DATA SYSTEMS
CORPORATION, a Delaware corporation (hereinafter referred to a “Guarantor”).


RECITALS


 
A.
Continental Acquisitions, Inc. as the original lessor, and World Financial
Network National Bank (U.S.), as the original lessee, entered into a lease
agreement dated July 2, 1990 (which along with the six (6) amendments referenced
in (B) below, are collectively referred to hereafter as the “Lease”) for a
certain office building containing approximately 100,800 square feet and located
at 220 West Schrock Road, Westerville, Ohio 43081 (the “Premises”).

 
B.
The Lease was amended by that certain First Amendment of Lease dated September
11, 1990, that certain Second Amendment of Lease dated November 16, 1990, that
certain Third Amendment of Lease dated February 18, 1991, that certain Fourth
Amendment to Lease dated June 1, 2000, that certain Fifth Amendment to Lease
dated June 30, 2001 and that certain Sixth Amendment to Lease dated January 27,
2006.

 
C.
Guarantor has guaranteed the obligations of Lessee under the Lease pursuant to a
certain “Guarantee” dated June 1, 2000 (hereinafter referred to as the
“Guarantee”).

 
D.
The current term of the Lease expires on May 31, 2011, and Lessor and Lessee
wish to extend the Lease for an additional term of three (3) years and two (2)
months on the terms and conditions set forth herein.



PROVISIONS


 
1.
Incorporation of Recitals.  The Recitals portion of this Seventh Amendment is
hereby incorporated by this reference to the same extent and as fully as though
it were here rewritten in its entirety.  All capitalized terms not otherwise
defined herein shall have the same meaning set forth in the Lease.



 
2.
Extension of Term; Renewal Option.  Lessor and Lessee hereby extend the term of
the Lease for an additional term commencing on June 1, 2011 and terminating on
July 31, 2014.



 
Subject to the terms and conditions set forth below, Lessee shall have the
option to renew the term the Lease for one (1) additional period of five (5)
years beginning august 1, 2014 and ending on July 31, 2019 (“Renewal
Option”).  The exercise of the Renewal Option by Lessee shall be subject to
satisfaction of all of the following conditions precedent:

 
a.
No default under the Lease shall exist and no event shall have occurred which
with notice or lapse of time, or both, would constitute a default under the
Lease at the time of the exercise of the option and at the commencement of the
renewal term.

 
b.
This Lease shall not have been assigned or the Premises sublet in whole or in
part except as expressly permitted under this Lease.

 
 
 

--------------------------------------------------------------------------------

 
 
 
c.
Lessee shall have given Lessor notice in writing of Lessee’s exercise the
Renewal Option no later than January 31, 2014.

The fixed Minimum Rent during the Renewal Option shall be as set forth in
paragraph 3 of this Fourth Amendment.  Except as otherwise provided herein, the
term under the Renewal Option shall be on the same terms and conditions as
contained in the Lease.  Lessee shall have no further right or option to extend
the term of the Lease beyond the Renewal Option term.


 
3.
Fixed Minimum Rent.  Lessee shall pay Fixed Minimum Rent during the extended
term under paragraph 2 above and the Renewal Option, if applicable, in the
following annual and monthly amounts:



Extended Term Period
 
Annual Amount
   
Monthly Installment
   
Amount per s.f.
 
June 1, 2011 through and including July 31, 2014
  $       $       $    
Renewal Option
August 1, 2014 though and including July 31, 2019
  $       $       $    



In addition to Fixed Minimum Rent, Lessee shall continue to be responsible for
the payment of all additional rent and all other costs and expenses as provided
in the Lease.


 
4.
Tenant Improvements and Allowance.  In consideration of the extension of the
current term of the Lease, Lessor shall provide a tenant improvement allowance
up to a maximum of One Hundred Fifty-six Thousand Four Hundred Eight-eight
Dollars ($  ) (the actual disbursed amount of the tenant improvement allowance
is hereinafter referred to as “Tenant Improvement Allowance”).  The Tenant
Improvement Allowance shall be used to construct alterations, additions and
improvements to the Premises (hereinafter referred to as the “Tenant
Improvements”) that are more particularly described in the plans and
specifications attached hereto as Exhibit A and made a part hereof.  Any
material modification or amendment of the plans and specifications in Exhibit A
shall require the prior written consent of Lessor before installation in the
Premises. The Tenant Improvement Allowance shall be paid to Lessee in a single
disbursement which shall be due within thirty (30) days after Lessee has
satisfied each of the following conditions precedent.

 
a.
Lessee shall have furnished to Lessor copies of all invoices and other
supporting documentation which indicates the actual costs incurred for the
construction of the Tenant improvements.

 
b.
Lessee shall have furnished to Lessor properly executed mechanic’s lien releases
from all persons or entities that might be able to claim a mechanic’s lien on
account of the Tenant Improvements.

 
c.
Lessee shall have furnished to Lessor a copy of the final certificate of
occupancy, if any, for the Tenant Improvements.

Lessor shall have no obligation to disburse funds in excess of the maximum
amount of the Tenant Improvement Allowance or to make the single disbursement of
the Tenant Improvement Allowance if Lessee has not satisfied the conditions
precedent described above on or before December 1, 2010.  Further, Lessor shall
not be obligated to disburse all or any part of the Tenant Improvement Allowance
if an event of default has occurred under the Lease or an event has occurred,
which with notice or lapse of time, or both, would constitute an event of
default under the Lease.  Any costs and expenses of the Tenant Improvements in
excess of the Tenant Improvement Allowance shall be paid solely by Lessee.
 
 
 

--------------------------------------------------------------------------------

 
 
Lessee shall procure all necessary licenses, permits, approvals and
authorizations for the Tenant Improvements, and shall promptly and diligently
construct the Tenant Improvements in a good and workmanlike manner.  Except as
otherwise provided herein, all Tenant Improvements shall be subject to the
provisions of Section 6.10 of the Lease.


 
5.
No Other Changes; Ratification of Lease and Guarantee.  This Seventh Amendment
shall only modify or amend the Lease to the extent provided herein and all other
conditions, covenants and agreements in the Lease shall remain in full force and
effect.  Subject to the terms of this Seventh Amendment, Lessor and Lessee do
hereby ratify and confirm in their entirety the conditions, covenants and
agreements contained in the Lease, and Guarantor hereby ratifies and confirms in
conflict between the provisions contained in this Seventh Amendment and the
provisions of the Lease, this Seventh Amendment shall control.



 
6.
Miscellaneous.  The governing law provisions set forth in the Lease shall also
be applicable to this Seventh Amendment.  The captions at the beginning of the
several paragraphs of this Seventh Amendment are for the convenience of the
reader and shall be ignored in construing this Seventh Amendment.  This Seventh
Amendment may be executed in several counterparts and each of such counterparts
shall be deemed to be an original hereof.



IN WITNESS WHEREOF, Lessor, Lessee and Guarantor have executed this Seventh
Amendment effective as of the date first set forth above.



  LESSOR:         JEL/220 W. SCHROCK, LLC,   an Ohio limited liability compaNy  
           
By:
/s/  John E. Lucks
   
John E. Lucks, Jr., Manager



STATE OF OHIO
COUNTY OF FRANKLIN


The foregoing instrument was acknowledged before me this 24th day of February,
2010 by John E. Lucks, Jr., Manager of JEL/220 W. SCHROCK, LLC, an Ohio limited
liability company, on behalf of the company.





  /s/  Margaret A. McCandless   Notary Public         FEK/220 W. SCHROCK, LLC,  
an Ohio limited liability company              
By:
/s/  Franklin E. Kass
   
Franklin E. Kass, Manager

 
 
 

--------------------------------------------------------------------------------

 
 
STATE OF OHIO
COUNTY OF FRANKLIN


The foregoing instrument was acknowledged before me this 24th day of February,
2010 by Franklin E. Kass, Manager of FEK/220 W. SCHROCK, LLC, an Ohio limited
liability company, on behalf of the company.

 

  /s/ Margaret A. McCandless   Notary Public                     CP/220 W.
SCHROCK, LLC,   an Ohio limited liability company              
By:
/s/ Franklin E. Kass
   
Franklin E. Kass, Manager

 
STATE OF OHIO
COUNTY OF FRANKLIN


The foregoing instrument was acknowledged before me this 24th day of February,
2010 by Franklin E. Kass, Manager of CP/220 W. SCHROCK, LLC, an Ohio limited
liability company, on behalf of the company.





 
/s/ Margaret A. McCandless
 
Notary Public



 
 

--------------------------------------------------------------------------------

 




  NRI 220 W. SCHROCK, LLC,   an Ohio limited liability company              
By:
/s/ Brian Ellis
   
Brian J. Ellis, President & COO



STATE OF OHIO
COUNTY OF FRANKLIN


The foregoing instrument was acknowledged before me this 2nd day of March, 2010
by Brian J. Ellis, President & COO of Nationwide Realty Investors, Ltd., an Ohio
limited liability company, on behalf of the company.





 
/s/ Sarah E. Brown
 
Notary Public



 
 

--------------------------------------------------------------------------------

 

LESSEE:

  ADS ALLIANCE DATA SYSTEMS, INC.,   a Delaware corporation              
By:
/s/ Robert R. Box
   
Robert R. Box, COO ADS Retail



STATE OF OHIO
COUNTY OF FRANKLIN


The foregoing instrument was acknowledged before me this 14th day of January,
2010 by Robert R. Box of ADS ALLIANCE DATA SYSTEMS, INC., a Delaware
corporation, on behalf of the corporation.





 
/s/ Nancy Wiseman
 
Notary Public

 
 
GUARANTOR:

  ADS ALLIANCE DATA SYSTEMS, INC.,   a Delaware corporation              
By:
/s/ Robert P. Armiak
   
Robert P. Armiak, SVP & Treasurer



STATE OF OHIO
COUNTY OF FRANKLIN


The foregoing instrument was acknowledged before me this 14th day of January,
2010 by Robert P. Armiak of ADS ALLIANCE DATA SYSTEMS, INC., a Delaware
corporation, on behalf of the corporation.
 
 

 
/s/ Victoria L. Boggs
 
Notary Public

 
 

--------------------------------------------------------------------------------

